Citation Nr: 0634777	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-04 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to  reopen a claim for 
service connection for low back disability (claimed as pain)  
has been received; and, if so, whether service connection for 
the disability has been established.

2.  Whether new and material evidence to  reopen a claim for 
service connection for a psychiatric disorder has been 
received; and, if so, whether service connection for the 
disability has been established.

3.  Whether new and material evidence to reopen a claim for 
service connection for bilateral leg disability (claimed as 
pain), to include as secondary to service connected residuals 
of aseptic meningitis with chronic headaches, has been 
received; and, if so, whether service connection for the 
disability has been established.

4.  Whether new and material evidence to reopen a claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for hypertension as a result of VA 
treatment.

5.  Whether new and material evidence to reopen a claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for asthma as a result of VA treatment.  

6.  Entitlement to an increased rating for residuals of 
aseptic meningitis with chronic headache, currently evaluated 
as 10 percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984, and from December 1985 to August 1987.

This appeal to the  Board of Veterans' Appeals (Board) arises 
from rating decisions of the RO.

In May 2003 decision, the RO continued the veteran's rating 
of 10 percent for residuals of aseptic meningitis with 
chronic headache and denied a petition to reopen a claim for 
service connection for a low back condition.  A notice of 
disagreement (NOD) was received in November 2003, and a 
statement of the case (SOC) was issued in December 2003 (at 
which time the RO determined that evidence was adequate to 
reopen the claim for service connection for a low back 
disorder, but denied the claim on the merits).  A substantive 
appeal was received from the veteran in January 2004.  

In an August 2004 decision, the RO denied a claim for TDIU as 
well as petitions to reopen claims service connection for a 
psychiatric disorder and for bilateral leg pain, and for 
compensation benefits for hypertension and asthma as a result 
of VA treatment.  A NOD was received in September 2004 and a 
SOC was issued in April 2005.  A substantive appeal as to 
that determination was received in May 2005.

In May 2006, the veteran presented testimony during a hearing 
before the undersigned Veterans Law Judge in Washington, D.C; 
a transcript of that hearing is of record.  During the 
hearing, the appellant submitted additional evidence directly 
to the Board.  The appellant waived initial RO consideration 
of this evidence, and the Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.800 
(2006). 

The Board points out that after the initial rating decision 
denying each claim to reopen, he RO subsequently determined 
that new and material evidence had been received in 
connection with each claim, but denied each claim on the 
merits.  Nevertheless, the issue of new and material evidence 
must be addressed in the first instance by the Board because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the each de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 
(1995).   As such, the Board must first decide whether new 
and material evidence to reopen each claim and (given its 
favorable disposition of these matters) then address each 
claim for service connection, on the merits; accordingly, the 
Board has recharacterized these claims as reflected on the 
title page. 

The Board's decision reopening the claims for service 
connection for  a low back disability, for a psychiatric 
disability, and for bilateral leg disability, but denying the 
claim for an increased rating for residuals of aseptic 
meningitis with chronic headaches, is set forth below.  The 
reopened claims, along with the remaining matters on appeal, 
are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished. 

2.  In August 2001, the RO veteran's petitions to reopen his 
claims for service connection for low back pain and for a 
psychiatric disorder, as well as denied service connection 
for bilateral leg pain to include as secondary to service 
connected residuals of aseptic meningitis; although the RO 
notified him of the denial later that month, the veteran did 
not initiate an appeal.

3.  Medical evidence associated with the claims file since 
the August 2001 denial of the claims for service connection 
identified above  is not cumulative and redundant of evidence 
of record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.

4.  The competent evidence does not establish active 
meningitis, or that residuals of aseptic meningitis with 
chronic headache consist of active febrile disease or 
prostrating headache attacks occurring on an average of once 
per month or more for the last several months.  


CONCLUSIONS OF LAW

1.  The RO's August 2001 rating decision denying service 
connection for bilateral leg pain, to include as secondary to 
service connected residuals of aseptic meningitis with 
chronic headaches, and denying the veteran's requests  to 
reopen claims for service connection for low back pain and 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As evidence received since the RO's August 2001 rating 
decision denying service connection for bilateral leg pain to 
include as secondary to service connected residuals of 
aseptic meningitis, and the requests to reopen claims for 
service connection for low back pain and for a psychiatric 
disorder is new and material, the criteria for reopening the 
claims for service connection are met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for a rating in excess of 10 percent for 
residuals of aseptic meningitis with chronic headache are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.124a, Diagnostic Codes 8019, 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the petitions 
to reopen,  the Board finds that all necessary action to 
adjudicate this aspect of the appeal has been accomplished.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board also finds 
that all notification and development action needed to fairly 
adjudicate the increased rating claim on appeal has been 
accomplished.

In a November 2002 pre-rating letter, the RO notified the 
appellant and his representative at that time of the need for 
evidence showing that his disability had increased in 
severity.  An August 2003 letter explained that this evidence 
may be a statement from a doctor containing physical and 
clinical findings, and the dates of examinations and tests.  
The letter also indicated that the appellant could submit 
statements from other individuals who are able to describe 
from their own knowledge and personal observations the manner 
in which the disability had worsened.  The letter further 
indicated that treatment records were pertinent to the claim, 
and explained what constitutes treatment records.  After the 
letter, the appellant and his representative were afforded 
opportunities to respond.  In a May 2004 letter, the veteran 
was invited to submit any evidence in his possession that 
pertains to his claims.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and he has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that RO letters sent to the appellant in 
November 2002, August 2003, October 2003 and May 2004 
collectively  satisfy the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant, and what evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the appellant that VA is required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO 
identified recently-acquired evidence that had been added to 
the record and asked the appellant to identify and provide 
the necessary releases for any medical providers from whom he 
wished VA to obtain evidence for consideration.  Also, the 
September 2005 letter stated "Please provide any other 
evidence or information that you think will support your 
claim."  
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
identified or submitted evidence in support of his claim  As 
such, the Board finds that the veteran has, essentially, been 
put on notice to provide any evidence in his possession that 
pertains to the claim. Accordingly, on these facts, the RO's 
omission is harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the increased rating matter now before 
the Board, documents meeting the VCAA's notice requirements 
were provided to the appellant before and after the rating 
action denying the claim for increase on appeal.  However, 
the Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the appellant.  
The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As indicated above, the appellant has been afforded 
opportunities to present information and/or evidence in 
support of his claims.  Following the issuance of the May 
2004 letter (which completed VA's notice requirements and 
corrected any deficiencies in the prior notice letter) the 
veteran was afforded yet another opportunity to present 
information and/or evidence pertinent to the appeal.  Neither 
in response to any RO letters nor at any other point during 
the pendency of this appeal has the appellant informed the RO 
of the existence of any evidence (beyond that already 
obtained) that needs to be obtained prior to adjudication by 
the Board.  As noted above, evidence received during the 
subsequent Board hearing was submitted with a waiver of RO 
consideration of that evidence.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 F.3d at 549.

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedule ratings for the applicable rating code.  This was 
accomplished in the SOC and SSOCs, which is sufficient under 
Dingess/Hartman.  In Dingess/Hartman, the Court also stated 
that VA notice must include information regarding the 
effective date that may be assigned, and in this case the 
increased rating claim is denied so there is no prejudice 
under the requirements of Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim for 
increase.  The RO has obtained the appellant's service 
medical records, post-discharge VA medical treatment records, 
and treatment records from those medical providers that the 
appellant identified as having relevant records.  Reports of 
VA medical examinations,  along with transcripts of the 
appellant's Board hearing, have been associated with the 
claims file.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence in addition to that identified 
above, that needs to be obtained.  The record also presents 
no basis for further developing the record to create any 
additional evidence to be considered in connection with the 
claim.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the petitions to reopen, and 
the claim for increase on appeal.

II.  Analysis of Petitions to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In an August 2001 decision, the RO denied secondary service 
connection for bilateral leg pain, as well as  denied 
petitions to reopen claims for service connection for low 
back pain and for a psychiatric disorder.  Evidence 
considered at that time consisted of the veteran's service 
medical records (SMRs), along with VA and private treatment 
records.  The RO noted that the veteran had aseptic 
meningitis in or around August 1986 and he reported 
undergoing several spinal taps in service.  He developed low 
back pain several years thereafter.  There was no evidence of 
a any psychiatric disorder during service, and, for several 
years thereafter; he was diagnosed  with a personality 
disorder variously characterized.  A primary diagnosis of 
depression associated with his body pain was given in July 
2000.  The preponderance of the evidence demonstrated that 
the veteran's bilateral leg pain was unrelated to his service 
connected meningitis residuals.  The RO determined that the  
medical evidence failed to demonstrate the claimed disorders 
during service or a relationship between the claimed 
disorders and a service connected disability.  

As the veteran did not appeal the denial, that decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present petition to reopen the claim for service 
connection for  back disorder was initiated in December 2001 
and the other petitions to reopen (pertains to claims for 
secondary service connection for bilateral leg pain and for 
service connection for a psychiatric disorder) were received 
in June 2003.  Under pertinent legal authority, VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal. Title 38, Code of Federal 
Regulations, Section 3.156(a) was revised to define "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the August 2001 rating decisions, additional evidence 
pertinent to the claims includes a February 2003 examination 
report containing an  that concluded that the veteran's back 
pain was associated with scar formation from in service 
spinal taps.  Screening in November 2003 supported a 
diagnosis for major depressive disorder, and the veteran has 
since been diagnosed with PTSD.  Examiners documenting 
orthopedic outpatient treatment records in 2002 felt that the 
veteran's back and leg symptomatology was compatible with 
scarring after meningitis and spinal taps.  

Under the circumstances, the Board determines that the 
evidence summarized above constitutes new and material 
evidence to reopen the claims under consideration.  The 
evidence is new in that it was not previously before agency 
adjudicators,.  Also, because the evidence is relevant to, 
and to the matters of service connection, for each condition 
for which service connection is sought, the Board finds that 
the evidence is also material.  While the record also 
includes some contrary evidence, as indicated above, for 
purposes of reopening a claim , the evidence is presumed 
credible; hence, no weighing of the evidence, at this stage, 
is warranted.     


III.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Residuals of aseptic meningitis are rated under Diagnostic 
Code 8019, which provides a minimum rating of 10 percent.  
The next higher, 100 percent, rating is assigned only where 
there is active disease.  38 C.F.R. § 4.124a, Code 8019.  
That provision further provides that other codes specific to 
individual residuals be considered.  Here, the sole 
identified residual is headaches, which most is appropriately 
rated under the criteria for migraine headaches, Diagnostic 
Code 8100.  

For the assignment of the minimum rating for residuals of 
meningitis, the residuals must be ascertainable.  A 
determination as to the presence of residuals not capable of 
objective verification, i.e., headaches, dizziness, 
fatigability, must be approached on the basis of the 
diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  Id., Note.

A 10 percent rating  is warranted for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months. For a 30 percent rating, the veteran must 
have characteristic prostrating attacks occurring on an 
average once a month over the last several months.  And, for 
a 50 percent rating, the highest available for this 
disability, the veteran must have very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The medical evidence demonstrates that the veteran's 
meningitis resolved in service.  The evidence does not 
demonstrate a recurrence nor does it  demonstrate active 
febrile disease or prostrating headache attacks occurring on 
an average of once per month for the last several months at 
any point during the appeal period.  Accordingly, there is no 
medical basis to assign any higher schedular rating in this 
case.

The Board also finds that there is no showing that disability 
under consideration reflects so o exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to and discussed in the December 2003 
rating decision).  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  There also is no objective evidence that 
the disability warrants frequent periods of hospitalization, 
or otherwise renders impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for a rating in 
excess of 10 percent for residuals of aseptic meningitis with 
chronic headache must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable..  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990).


ORDER

As new and material has been received to reopen the  claim 
for service connection for low back disability (claimed as 
low back pain), to this extent, the appeal is granted.

As new and material has been received to reopen the claim for 
of service connection for a psychiatric disorder, to this 
extent, the appeal is granted.

As new and material has been received to reopen the claim for 
service connection for bilateral leg disability (claimed as 
leg pain), to include as secondary to service connected 
residuals of meningitis,  to this extent,  the appeal is 
granted.

A rating in excess of 10 percent for  residuals of aseptic 
meningitis with chronic headache is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the reopened claims as well as the remaining claims 
on appeal is warranted. 

Entitlement to compensation benefits for hypertension and 
asthma pursuant to the provisions of 38 U.S.C.A. § 1151 was 
previously denied by the RO by an unappealed rating decision 
in August 2001.  The August 2001 decision is final in light 
of the absence of a perfected appeal.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006) .  Thus, 
regardless of any RO action, the current claims may be 
considered on the merits only if new and material evidence 
has been submitted since that August 2001 final decision.  38 
U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2006); 
Barnett v. Brown, 83  F.3d 1380 (Fed. Cir. 1996). 

Significantly, the VCAA notice letter issued in August 2003 
only very generally outlines what is necessary to reopen 
claims for service connection (and was entirely silent with 
respect to petitions reopen previously denied claims for 
compensation pursuant to the provisions of 38 U.S.C.A. § 
1151).  More importantly, that correspondence does not list 
what was missing when the claims were previously denied.  
More recent notice letters issued in October 2003 and May 
2004 do not remedy the defects.  The impact of this error is 
magnified in light of the decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which held that the legislative intent of 
38 U.S.C.A. § 5103 (West 2002) is to provide claimants a 
meaningful opportunity to participate in the adjudication of 
claims.  Hence, the Court held that in a claim to reopen it 
is vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the  prior final rating decision.  

Here, while the veteran was provided notice of the need to 
submit new and material evidence, and while he was provided 
notice of the appropriate legal definition of new and 
material evidence, a generic notice of this type is not 
sufficient under Kent.  Rather, the record must show that the 
appellant was provided pertinent notice under 38 U.S.C.A. § 
5103 which describes, what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, although the SOC indicates 
the basis for the prior denials, there is no evidence that 
the RO looked at the bases for the denial in the prior August 
2001 decision and then provided the veteran a specifically 
tailored VCAA notice which addressed that decision.  
Accordingly, further notice is required with respect to the 
claims to reopen previously denied claims for compensation 
for hypertension and for  asthma pursuant to the provisions 
of 38 U.S.C.A. § 1151.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2006)

The Board also finds that specific additional of the claims 
is warranted.

The Board also observes that, despite having several spinal 
punctures during his work-up for aseptic meningitis during 
service, the first reports of low back pain are from December 
1990, more than three years after service, and, at which 
time. there was no evidence of weakness, muscle atrophy or 
neurological deficit on examination.  Although chronic pain 
syndrome has been recently assessed, the Board also observes 
that clinical findings have been inconsistent over the years.  
At least one examiner has indicated that the veteran's 
functional allegations were not credible.  Another examiner 
has attributed the veteran's pain to degenerative process, 
but another examiner was unable to attribute the veteran's 
pain to any specific cause.  Another examiner felt the 
veteran's problems were largely psychosomatic; whereas, 
another examiner attributed the veteran's back pain to scar 
formation associated with the veteran's work-ups for 
meningitis in service.  Some of the medical opinions are 
simply too indefinite to be of much practical value, being 
couched in terms such as "pain in the back and legs . . . 
may be indirectly related to a disorder in the meninges, 
which could be indirectly related to inflammation. . . . "  
See July 31, 2005 letter (dictated at the request of the 
veteran) from Dr. K.R.P. (emphasis added).  Diagnostic 
impressions associated with the veteran's lower extremities 
are likewise wide ranging, including some evidence indicating 
the veteran's leg pain is related to his back complaints as 
well as diagnoses of "absence of pathology" (October 2000), 
and possible arachnoiditis (June 2002).  A June report 
suggested that a CAT scan would be helpful because certain 
pathology was not easily identifiable on MRI.  

Under the circumstances, the Board determines that, following 
appropriate testing, a more definitive medical opinion is 
needed to resolve the question of whether the veteran has a 
low back disability (manifested by low back pain) that is 
medically related to service, to include as a residual of the 
in-service spinal tap.  Hence, the veteran should be afforded 
another examination conducted by a panel of three 
physicians-one with expertise in neurology, one with 
expertise in orthopedics, and one with expertise in 
infectious diseases, to identify any current lumbar pathology 
and to opine as to whether any such pathology is as likely as 
not related to service. 

As an additional point, the Board notes that, although the 
veteran was identified with a personality disorder in 
service, more recent psychiatric health evidence appears to 
associate a diagnosis of depression associated with chronic 
pain and other unidentifiable factors.  A favorable 
resolution of the claims for service connection for a back 
disorder and/or leg pain could affect the veteran's claim for 
service connection for a psychiatric disability.  The Board 
also observes that the veteran has been recently assessed 
with PTSD.  See VAMC outpatient psychiatric health treatment 
records for the period from 2004 to May 2005.  Accordingly, 
the RO should undertake appropriate stressor development, and 
arrange for the veteran to undergo psychiatric examination.

Hence, the RO should arrange for the veteran to undergo 
examinations identified above at an appropriate VA medical 
facility.  The veteran is hereby advised that  failure to 
report to any scheduled examination(s), without good cause, 
will result in denial of the reopened claims.  See 38 C.F.R. 
§ 3.655(b) (2006).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination(s) sent to him 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claims remaining on appeal, notifying him that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002);but see also  38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also request that the veteran furnish all pertinent 
evidence in his possession, and ensure that it notice to the 
veteran meets the requirements Dingess/Hartman, cited to 
above, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA at its 
implementing legal authority.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the reopened claims for 
service connection and those involving compensation benefits 
pursuant to section 1151.

As a final matter, the Board points out that, as any grant of 
the benefits sought with respect to aforementioned claims, 
such claims are inextricably intertwined with the claim for a 
TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As all the claims should be 
considered together, it follows that, any Board action on the 
TDIU claim, at this juncture, would be premature.  Thus, 
adjudication of that matter is deferred, pending the 
completion of the actions requested on remand.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative VCAA-compliant 
corrective notice specific to the claims 
remaining on appeal-the reopened claims 
for service connection, the requests to 
reopen the claims for section 1151 
compensation benefits for hypertension 
and for asthma, and the claim for a TDIU.  

The RO's letter(s) should include 
specific notice as to the type of 
evidence needed to substantiate each 
claim.  As regards the claims to reopen, 
the letter should explain what is needed 
to reopen the claim (in terms that 
specify the basis(es) for the prior 
denial), as well as what is needed to 
substantiate the underlying claim for 
service connection on the merits, 
pursuant to the Kent decision (cited to 
above).  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter(s) should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, 
explain the type of evidence that is his 
ultimate responsibility to submit, and 
include a summary of the evidence 
currently of record that is pertinent to 
each claim. 

The RO should also ensure that its 
letter(s) meet(s) the requirements of the 
recent decision in Dingess/Hartman, cited 
to above, as appropriate.  The RO must 
clearly explain to the veteran that she 
has a full one-year period for response 
(although VA may adjudicate the claim 
within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all records and/or responses 
have been associated with the claims 
file, or a reasonable time period for the 
veteran's response has expired, the RO 
shoulder arrange for the veteran to 
undergo  examination by a panel of three 
physicians-one with expertise in 
neurology, one with expertise in 
orthopedics, and one with expertise in 
infectious diseases-at an appropriate VA 
medical facility.  The purpose of the 
examination is to identify and obtain an 
opinion as to the etiology of any current 
lumbar spine and bilateral legal 
disability.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the appellant, and the report of 
the examination should include discussion 
of the appellant's documented medical 
history and assertions.  All appropriate 
tests and studies-to include CAT scan 
and MRI of the veteran's lumbar spine 
should be accomplished (with all results 
made available to the board prior to the 
completion of its report), and all 
clinical findings should be reported in 
detail.  

The panel should identify all current 
lumbar and leg pathology underlying the 
veteran's complaints of pain.   With 
respect to each such diagnosed 
disability, the panel should provide a 
consensus opinion as to whether it is as 
likely as not (i.e., there is at least a 
50 percent possibility) that such 
disability (a) is medically related to 
service, to include any lumbar procedures 
performed therein; or (b) is a residual 
of service-connected asceptic meningitis.  

The panel should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report..

5.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressor(s) to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
locations, detailed descriptions of 
events, units involved, numbers and names 
of casualties, and identifying 
information concerning any other 
individual involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  The veteran should be 
afforded a reasonable opportunity to 
respond to such request.  

6.  The RO should also contact the 
National Personnel Records Center (NPRC) 
and/or the service department and request 
a complete copy of the veteran's 
personnel file.  If these records have 
been retired, every available effort 
should be made to acquire those records 
from the retired records storage 
facility.  All obtained records should be 
included in the claims file.  The RO 
should request a narrative response 
explaining the absence of the veteran's 
service records should none be found.

7.  Thereafter, the RO should review the 
file and prepare a summary of all of the 
claimed stressors.  That summary, 
together with a copy of the veteran's DD 
Form 214 and DA Form 20 and all 
associated documents, should be sent to 
the United States Army and Joint Services 
Records Research Center (JSRRC) 
(formerly, the Armed Forces Center for 
Research of Unit Records), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  That organization should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors.  Any information 
obtained should be added to the claims 
file.  

8.  After receiving the JSRRC's report, 
the RO should prepare as report, for the 
record, detailing any verified 
stressor(s). 

8.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination, by 
a psychiatrist, at an appropriate medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the appellant, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies-to include psychological 
testing, if deemed necessary-should be 
accomplished (with all results made 
available to the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.  

The psychiatrist should identify all 
current psychiatric disability(ies) found 
to be present, to include PTSD and 
depression.

The examiner is hereby advised that t 
only stressor(s) that the RO deems 
verified may be relied upon in 
determining whether the diagnostic 
criteria for PTSD are met.  If PTSD is 
diagnosed, the examiner should examiner 
should specify how the diagnostic 
criteria are met, to include 
identification of the stressor(s) 
underlying the diagnosis, and address the 
medical relationship between the verified 
stressor(s) and the veteran's symptoms.  

With respect to any other diagnosed 
psychiatric disorder(s), including 
depression, the examiner should opine 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability, that any such disability is 
medically related (a) to service, to 
include any in-service lumbar procedure 
therein; or (b) to a disability-to 
include lumbar spine or leg disability-
that has been deemed related to service.  

10.  If the veteran fails to report to 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice of the date and time 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.

11.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

12.  After accomplishing the requested 
actions, and any additional notification 
and/or development actions deemed 
warranted, the RO should adjudicate the 
claims remaining on appeal.  If the 
veteran fails to report to any 
examination(s) in connection with the 
reopened claims, the RO should apply the 
provisions of 38 C.F.R. § 3..655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence (to include all that 
associated with the clams file since the 
October 2005 SSOC) and legal authority.

13.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


